Filed 1/12/12 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2012 ND 4







Tina M. Lenton, 		Plaintiff and Appellee



v.



Lance D. Lenton, 		Defendant and Appellant







No. 20110192







Appeal from the District Court of Ward County, Northwest Judicial District, the Honorable Gary H. Lee, Judge.



AFFIRMED.



Per Curiam.



Michael S. McIntee, P.O. Box 90, Towner, N.D. 58788-0090, for plaintiff and appellee.



Irvin B. Nodland, P.O. Box 640, Bismarck, N.D. 58502-0640, for defendant and appellant.

Lenton v. Lenton

No. 20110192



Per Curiam.

[¶1]	Lance Lenton appealed from a divorce judgment awarding Tina Lenton primary residential responsibility of the parties’ minor child, ordering him to pay Tina Lenton $1,458 per month in child support, and dividing the parties’ marital property.  Lance Lenton argues the district court clearly erred in valuing and distributing the parties’ marital property.  We hold the court’s property distribution is not clearly erroneous, and we affirm under N.D.R.App.P. 35.1(a)(2).

[¶2]	Gerald W. VandeWalle, C.J.

Carol Ronning Kapsner

Mary Muehlen Maring

Daniel J. Crothers

Dale V. Sandstrom